DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Throughout the specification Interface 51 and 52 are identified as 3DS however Para [0019] identifies them as 3d5 the examiner believes this to be a typo however clarity is needed.  It is also unclear as to what 3ds stands for.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe PN 7,542,324 in view of Seller et al PN 10,545,901 and McAfee et al 7,099,969
In regards to claim 1:  Choe teaches an apparatus Figures 6-10, comprising: a memory cell array (610/1010); a data junction circuit (630-1030) coupled to the memory cell array;
first and second data I/O circuits (I/O device 140 for Data 1 to Data 16 are 16 I/O circuits) each 
including a data I/O terminal (Data 1 to Data 16) and buses (the connections to the I/O terminals);  Choe does not expressly teach a data interface in addition to the terminals  Seller et al teaches  first and second signal buses (base line set and expansion line set); and a data interface circuit Expansion connector1 Expansion connector 2) including another data 1/O terminal (the terminals allowing connections between the memory card 610 and the expansion memory card 620 see figure 6), wherein the first data I/O circuit is coupled to the memory cell array via the first signal bus (base line set) and the data junction circuit (630), wherein the first date 1/O circuit is further coupled to the data interface circuit via the second signal bus(expansion line set). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an expansion connector because this would have allowed for connecting expansion memory board(s).  Choe teaches x1, x2, x4, x8 and ,x16 but instead of disconnecting the extra terminals it connects the extra terminals together. Thus, in x8 2 terminals for each of the 8 signals are assigned instead of 1 terminal for each and the other terminal being disconnected.  McAfee et al teaches bus width selection between x8 and x4 for slot A 33 where in the top 4 terminals are connected and the bottom 4 are disconnected in x4 and wherein both the top 4 and bottom 4 are connected in x8.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to disconnect the extraneous terminals because this would allow them to be connected to another device.
In regards to claim 2:  Choe teaches the busses being parallel in the same directions while Seller et al teaches parallel in opposite directions.
In regards to claim 3:  Seller et al shows the second bus as longer than the first bus as opposed to shorter.  The choice of which bus is longer would be a matter of design choice.
In regards to claim 6:  Choe teaches a large number of data nodes 670 figure 6 for each signal line.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe PN 7,542,324 in view of Seller et al PN 10,545,901 and McAfee et al 7,099,969 as applied to claim 3 above, and further in view of Hatta PN 5,499,215.
In regards to claims 4-5:  Choe is totally silent on what wiring layers the buses are located.  Hatta teaches a memory array in which “Accordingly, a large number of sub data buses can be formed in the same wiring layer as the column-block select lines” and the image shows the busses having the same cross sectional area.  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the busses on the same wiring layer with the same area because this would have simplified the lithography as well as decreased the number of wiring layers necessary.
Claim(s) 7-8, 11, 13-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe PN 7,542,324 in view of Seller et al PN 10,545,901 and McAfee et al 7,099,969 as applied to claim 3 above, and further in view of Gregorius et al PN 2010/0077139.
In regards to claims 7, 13, 17:  Choe teaches plural data terminals with parallel signal lines/buses but does not teach the memory array including a command/address bus and decoded with the CA bus also being parallel to the data bus(s)  Gregorius et al teaches a common memory array layout (figure 9) with a (4 data buses shown in drawing) data bus 130 parallel to control bus 250 and also parallel to a command/address bus 140.  Gregorius et al also shows (figure 4) that the command address bus into a command decoded 430.  Examiner notes figure 4 also shows terminals.  It would have been obvious to a person of ordinary skill n the art before the effective filing date of the claimed invention to include parallel CA bus and command decoder because these are common in memories.
In regards to claim 8:  Gregorius et al shows the buses the same length.  The choice of which bus is longer would be a matter of design choice based on the decision of the location of the connection points.
In regards to claim 11:  Gregorius et al shows each wire in a different track.
In regards to claim 14:  Gregorius et al shows the buses parallel.
In regards to claims 18, 20:  McAfee shows ports disconnected.
In regards to claim 19:  Gregorius et al shows a CA bus.
Claim(s) 9-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe PN 7,542,324 in view of Seller et al PN 10,545,901, McAfee et al 7,099,969 and Gregorius et al PN 2010/0077139. as applied to claim 8 above, and further in view of Hatta PN 5,499,215.
In regards to claims 9-10, 16:  Choe is totally silent on what wiring layers the buses are located.  Hatta teaches a memory array in which “Accordingly, a large number of sub data buses can be formed in the same wiring layer as the column-block select lines” and the image shows the busses having the same cross sectional area.  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the busses on the same wiring layer with the same area because this would have simplified the lithography as well as decreased the number of wiring layers necessary.
Claim(s) 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe PN 7,542,324 in view of Seller et al PN 10,545,901, McAfee et al 7,099,969 and Gregorius et al PN 2010/0077139. as applied to claim 8 above, and further in view of Hirose et al PN 2009/0089646.
In regards to claim 12, 15:  Choe teaches the same signal on different lines as opposed to reducing the number of signal lines by having the signal buses be arranged at the same wiring track.  Hirose et al teaches 512 data buses of a memory array  and reducing the number of bus lines by multiplexing them down to 64 bus lines (figure 2 and Para [0042] “a multiplexing section for reducing the number of the plurality of first data lines by a factor of 1/n (n is a natural number of one or more).”).  It would have been obvious to have the buses share the same track because this would have reduced the number of signal lines. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187